Citation Nr: 1109320	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung disorder, calcified granuloma, claimed as a tumor of the left lung as due to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from May 1957 to November 1964.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In April 2008, the Veteran testified during a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In an August 2009 decision, the Board granted the Veteran's claim for service connection for residuals of dental trauma with loss of teeth, and denied his claims for service connection for a lung disorder, calcified granuloma, claimed as a tumor of the left lung as due to exposure to asbestos and an increased rating for his left femur disability prior to and after June 3, 2005.  At that time, the Board remanded the Veteran's claims for service connection for tinnitus and a disorder exhibited by calluses on the left foot to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

The Veteran appealed the Board's August 2009 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In that litigation, a Joint Motion for Partial Remand was filed by the VA General Counsel and the appellant, averring that remand was required as to that part of the Board's decision that denied entitlement to service connection for a lung disorder, calcified granuloma, claimed as tumor of the left lung as due to exposure to asbestos.  In an Order of March 2010, the CAVC vacated that portion of the Board's decision that denied the claim for service connection for a lung disorder and remanded the matter, pursuant to the Joint Motion for Partial Remand.  A copy of the CAVC's Order in this matter has been placed in the claims file.

In March 2010, the Veteran submitted signed statements and medical evidence to support his claims for increased ratings for duodenal ulcer and status post fracture of the left femur disabilities, and said that he now had a "severe hip disability".  These matters have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate development and adjudication.  

In August 2009, the Board remanded the Veteran's claims for service connection for tinnitus and a disorder exhibited by left foot calluses to the RO to schedule him for VA examinations regarding the etiology of his claimed disorders.  The requested VA examinations were performed in February; however, the RO has not re-adjudicated these matters and they are not currently before the Board for appellate review.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2010, the CAVC remanded the Veteran's claim of entitlement to service connection for a lung disorder to the Board for an adequate statement of reasons or bases regarding its statement in the Board August 2009 decision that the "evidence does not reflect that the Veteran was exposed...to asbestos in service.  There is no documentation that he was exposed to asbestos in service in his capacity as a road and ground specialist and carpentry specialist.  These are not shown to be military occupational specialties ordinarily exposing individuals with asbestos".  

The Joint Motion noted that the Veteran's airman military record lists one of his military occupational specialties as "Carpentry Specl".  It was further noted that the VA Manual M21-1MR states that "[s]ome of the major occupations involving exposure to asbestos include...carpentry and construction."  Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9f.  The appellant and the VA General Counsel agreed that, in determining that carpentry was not an occupation associated with asbestos exposure and that the appellant was not exposed to asbestos in service, the Board did not consider that part of the VA Manual M21-1MR, and needed to provide an adequate statement of reasons or bases in this respect.

The Veteran's DD Form 214s indicate that he was a road and ground specialist and carpentry specialist in the United States Air Force.  He submitted an On-the-Job Training Record (AF Form 623), indicating that, during 1958, he worked in road construction and he wrote and highlighted that that bituminous topping and asphalt contained asbestos.  Another record he submitted indicates that he was a locksmith-carpenter, and he wrote and highlighted that that safes, cabinets, and doors contained insulated asbestos.

Prior to appellate consideration of the Veteran's claim, the Board is of the opinion that the service department should be requested to render an opinion as to the likelihood that the Veteran, who was an Air Force road and ground specialist and carpentry specialist, was exposed to asbestos while on active duty from 1957 to 1964.

Further, in an October 2010 letter, the Board advised the Veteran of the CAVC's remand action and that he may submit any additional evidence or argument in support of his claim within 90 days.  Thereafter, the Veteran submitted a November 2010 private medical statement from J.M., M.D. and, in a December 7, 2010 signed statement, he requested that his case be remanded to the AOJ for review of the newly submitted evidence.  The Veteran also submitted a March 2010 VA chest x-ray report, an October 2010 statement from a private nurse practitioner, and a written statement from his brother, that were not accompanied by a waiver of initial AOJ review prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify the Veteran's exposure to asbestos by contacting the National Personnel Records Center (NPRC), the National Archives and Records Administration (NARA), the Department of the Air Force, the Air Force Historical Research Agency (AFHRA) and any other appropriate agency or office.  The service department(s) should be provided with copies of the Veteran's DD Form 214s, indicating that he served in the United States Air Force from May 1957 to November 1964 and that his military occupational specialties were road and ground specialist and carpentry specialist, and his service personnel records.  The RO/AMC should note the Veteran's assertion that various materials with which he worked were insulated with asbestos.  The service department(s) should render an opinion as to whether it is as likely as not that the Veteran was exposed to asbestos while working as a road and ground specialist and carpentry specialist in service, or is less likely as not that he was exposed to asbestos while working as a road and ground specialist and carpentry specialist in service. 

2.  If, and only if it is determined that it is at least as likely as not that the Veteran was exposed to asbestos in service, the Veteran should be scheduled for a VA pulmonary examination to determine if he has any current residuals of asbestos exposure, to include a lung granuloma.  The claims folder and a copy of this remand should be made available to the examiner for review in conjunction with the opinion and any examination.  All indicated tests and studies should be conducted, and all clinical findings reported in detail.  

For any lung disability found, the examiner is requested to provide an opinion as to whether there is a 50 percent probability or greater that it is related to asbestos exposure or any other incident in service.  A complete rationale for all opinions offered should be provided.

3.  After the above development has been accomplished, the RO/AMC should review the record considering all of the evidence.  If the determination remains unfavorable to the Veteran, the RO/AMC must issue a supplemental statement of the case and provide him and his representative a reasonable period of time in which to respond before this case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



